OPINION
BUSSEY, Presiding Judge:
Appellant, Bennie Earl Bell, hereinafter referred to as defendant, entered a plea of Guilty in the District Court of Oklahoma County, to the offense of Grand Larceny, and received a five-year suspended sentence on May 3, 1971. Said suspension was ordered revoked on March 23, 1972, and from said Order of Revocation, a post conviction appeal has been perfected to this Court.
Evidence at the revocation hearing reflected that defendant was convicted in the District Court o-f Oklahoma County for the offense of Burglary in the Second Degree on February 16, 1972. Defendant’s attorney candidly admits that “[b]y reason of the holding in Brooks v. State, Okl.Cr., 484 P.2d 1333, the revocation would seem to be well within the lower court’s discretion.”
The Order revoking defendant’s suspended sentence in Case No. CRF-70-3767 is accordingly affirmed.
BLISS and BRETT, JJ., concur.